
	

113 HRES 93 IH: Expressing support for designation of the month of February 2013 as “National Teen Dating Violence Awareness and Prevention Month”.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Lewis (for
			 himself and Ms. Moore) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing support for designation of the
		  month of February 2013 as National Teen Dating Violence Awareness and
		  Prevention Month.
	
	
		Whereas while dating violence, domestic violence, sexual
			 violence, and stalking affect women regardless of age, teens and young women
			 are especially vulnerable;
		Whereas according to a National Intimate Partner and
			 Sexual Violence survey by the Centers for Disease Control and Prevention (CDC),
			 the majority of victimization starts early in life as most rape and intimate
			 partner violence is first experienced before age 24;
		Whereas in 2008, the National Council on Crime and
			 Delinquency reported that approximately 1 in 3 adolescent girls in the United
			 States is a victim of physical, emotional, or verbal abuse from a dating
			 partner, a rate that far exceeds victimization rates for other types of
			 violence affecting youth;
		Whereas according to the Youth Risk Behavior Surveillance
			 System (YRBSS) of the CDC, nearly 10 percent of high school students have been
			 hit, slapped, or physically hurt on purpose by a boyfriend or girlfriend in the
			 past year;
		Whereas a 2012 study as part of an independent evaluation
			 of Start Strong: Building Healthy Teen Relationships, an initiative aimed at
			 building healthy relationships among middle school youth, finds teen dating
			 violence behaviors common even among 7th-grade students with nearly one in six
			 reporting physical dating violence;
		Whereas according to data from the YRBSS, almost 20
			 percent of teen girls who were exposed to physical dating violence did not
			 attend school on 1 or more occasions during the past 30 days due to feeling
			 unsafe at school or on the way to or from school;
		Whereas schools are unequipped to handle the issue, as a
			 recent study by Ball State University found that 81 percent of school
			 counselors reported that they did not have a school protocol on how to respond
			 to an incident of teen dating violence but 61 percent reported that they had
			 assisted victims of dating-related violence in the past 2 years, despite a lack
			 of formal training for some of the counselors;
		Whereas a study published in Pediatrics suggests that teen
			 dating violence is a substantial public health problem as
			 victims of teen dating violence are at increased risk of mood and behavior
			 problems as young adults, and at increased risk for future violent
			 relationships;
		Whereas girls victimized by a teen boyfriend reported more
			 heavy drinking, smoking, depression, and thoughts of suicide, and teens of both
			 sexes who were in aggressive relationships were 2 to 3 times more likely to be
			 in violent relationships as young adults;
		Whereas being physically and sexually abused leaves teen
			 girls up to 6 times more likely to become pregnant and more than twice as
			 likely to contract a sexually transmitted disease;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the dating relationships of tweens;
		Whereas according to the 2009 Parent/Teen Dating Violence
			 Poll by Liz Claiborne Inc., although 82 percent of parents are confident that
			 they could recognize the signs if their child was experiencing dating abuse, 58
			 percent of parents could not correctly identify all of the warning signs of
			 abuse;
		Whereas 74 percent of teenage boys and 66 percent of
			 teenage girls say that they have not had a conversation with a parent about
			 dating abuse in the past year;
		Whereas 1 in 4 teens in a relationship say that they have
			 been called names, harassed, or put down by their partner through telephones
			 and texting;
		Whereas according to the 2010 College Dating Violence and
			 Abuse Poll by Liz Claiborne Inc., 43 percent of college women who date report
			 experiencing abusive dating behaviors;
		Whereas 70 percent of college students who were in an
			 abusive relationship failed to realize that they were in an abusive
			 relationship, and 60 percent of such students said that no one stepped in to
			 help them when they were in an abusive relationship;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence was
			 established in adolescence;
		Whereas primary prevention programs are a key part of
			 addressing teen dating violence, and many successful examples of such programs
			 include education, community outreach, and social marketing campaigns that are
			 culturally appropriate;
		Whereas educating middle school students and their parents
			 about the importance of building healthy relationships and preventing teen
			 dating violence is key to deterring abuse before it begins;
		Whereas skilled assessment and intervention programs are
			 necessary for youth victims and abusers; and
		Whereas the establishment of the month of February 2013 as
			 National Teen Dating Violence Awareness and Prevention Month will benefit
			 schools, communities, and families regardless of socioeconomic status, race, or
			 sex: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation National
			 Teen Dating Violence Awareness and Prevention Month;
			(2)supports
			 communities in empowering teens to develop healthy relationships throughout
			 their lives; and
			(3)calls on the
			 people of the United States, including youth, parents, schools, law
			 enforcement, State and local officials, and interested groups to observe
			 National Teen Dating Violence Awareness and Prevention Month with appropriate
			 programs and activities that promote awareness and prevention of teen dating
			 violence in their communities.
			
